DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 1/4/2021 have been entered.  In the amendment, the specification has been amended. 
In view of the examiner’s amendment below, the formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 12/18/2020, have been addressed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalya Hartmann on 3/31/2021. 
1) In the specification, paragraph [0055] has been replaced with the following paragraph: 
OL_OUT versus output current IAPD of the APD of the receiver 10 of Figure 1. The overload output voltage VOL_OUT provides information on the optical amplitude range for optical powers that are higher than saturation range of the TIA 14. In this example, overload output voltage VOL_OUT provides amplitude information for the APD current IAPD from approximately 100µA and 100mA. If the output conversion from IAPD=100µA to the overload output voltage VOL_OUT is linear, it could be difficult to use the overload output voltage VOL_OUT for a dynamic range of 100µA to 100mA (60db). For example, if the APD current IAPD to the overload voltage VOL gain is 10 Ohms, IAPD=200µA should correspond to VOL=1mV while IAPD =100mA should correspond to VOL=1V. A linear to logarithmic voltage converter 28 can be included in a signal path between the resistor 27 and the ADC 19, for example, as shown in Figure 1. 
2) In the specification, paragraph [0062] has been replaced with the following paragraph: 
The over-current sensing circuit 43 is configured to generate an overload voltage VOL. The combing circuit 44 can combine the overload voltage VOL with an output voltage VTIA from the TIA 14. The combining circuit 44 can add these voltage signals. In some other implementations, the combining circuit 44 can perform any other suitable operation to combine signals from the TIA 14 and the overcurrent sensing circuit 43. The driver 46 can drive a signal from the combing circuit 44 to the ADC 48. As illustrated, the output contact 49 of the integrated circuit 42 is in a signal path from the combining circuit 44 and the ADC 48. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a receiver for a light detection and ranging system with high dynamic range, the receiver comprising: an optoelectrical device configured to receive light and to convert the light to a current; a transimpedance amplifier configured to generate an output voltage from the current, the transimpedance amplifier being operable in a linear mode for a range of power of the light; and an over-current sensing circuit coupled to the transimpedance amplifier, the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the light outside of the range of power of the light for which the transimpedance amplifier is operable in the linear mode. 
Independent claim 7 recites a current pulse processing circuit with high dynamic range, the current pulse processing circuit comprising: a transimpedance amplifier configured to generate a voltage pulse from a current pulse, the transimpedance amplifier operable in a linear mode for a range of current; and an over-current sensing circuit coupled to the transimpedance amplifier, the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the current pulse outside of the range of current for which the transimpedance amplifier is operable in the linear mode. 
Independent claim 17 recites a method of processing a pulse of light in a light detection and ranging receiver with high dynamic range, the method comprising: converting the pulse of light to a current pulse, the pulse of light having an optical power above a range for which a transimpedance amplifier of the light detection and ranging receiver operates in a linear region; clipping an input voltage of the transimpedance amplifier; and generating, based on a sensed current associated with the clipping, an overload signal indicative of an amplitude of the received pulse of light having the optical power above the range for which the transimpedance amplifier operates in the linear region. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the light outside of the range of power of the light for which the transimpedance amplifier is operable in the linear mode” 
as recited in combination in independent claim 7, in particular “the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the current pulse outside of the range of current for which the transimpedance amplifier is operable in the linear mode” 
and 
as recited in combination in independent claim 17, in particular “generating, based on a sensed current associated with the clipping, an overload signal indicative of an amplitude of the received pulse of light having the optical power above the range for which the transimpedance amplifier operates in the linear region”  
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Khorramabadi et al. (US 5,532,471), teaches a transimpedance configuration for photodetection having a control loop that monitors signal level and provides feedback to decrease transimpedance and increase signal handling capacity upon detection of large signals (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the light outside of the range of power of the light for which the transimpedance amplifier is operable in the linear mode” 
as recited in combination in independent claim 7, in particular “the over-current sensing circuit configured to generate an overload signal indicative of an amplitude of the current pulse outside of the range of current for which the transimpedance amplifier is operable in the linear mode” 
and 
as recited in combination in independent claim 17, in particular “generating, based on a sensed current associated with the clipping, an overload signal indicative of an amplitude of the received pulse of light having the optical power above the range for which the transimpedance amplifier operates in the linear region”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645